PER CURIAM.
J.D.L. appeals an order terminating her parental rights. J.D.L. was declared indigent and trial counsel was appointed to represent her below. As an indigent, J.D.L. is entitled to the preparation of a sufficiently complete record to permit proper appellate review. In this case, it is undisputed that no court reporter was present at the proceedings below and no adequate substitution for a transcript is available.
Florida Rule of Juvenile Procedure 8.255(g) requires that a record of proceedings of this nature be made. Accordingly, we are compelled to reverse the trial court’s order terminating parental rights and remand for a new trial. See M.T. v. Dep’t of Health & Rehabilitative Servs., 680 So.2d 1118 (Fla. 1st DCA 1996).
REVERSED and REMANDED.
ORFINGER, TORPY and JACOBUS, JJ. concur.